DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 75 recites “wherein the aerosol generating element is receivable within a cavity of the smoking article such that when received within the cavity, the outer surface of the aerosol generating element is proximate a first portion of a heating element and the inner surface of the aerosol generating element is proximate a second portion of the heating element”. It is unclear whether the claim intends to cover only the aerosol generating element or if the claim is intended to cover a combination of the aerosol generating element and the smoking article. The examiner has interpreted that the claim is to cover only the aerosol generating element and therefore the recited limitation does not provide patentable weight to the claim.
Claim 77 recites “wherein the physical member is configured to engage with a complementarily-configured physical member disposed within the cavity”.  As discussed above, the recited limitation does not provide patentable weight to the claim.
Claim 78 recites “wherein the first electronic element is configured to communicate with a second electronic element disposed on or within the smoking article”.  As discussed above, the recited limitation does not provide patentable weight to the claim.
Claim 80 recites “to form a shape configured to be receivable within the cavity of the smoking article”.  As discussed above, the recited limitation does not provide patentable weight to the claim.
Claim 81 recites “so as to define a shape that corresponds to and is receivable by the cavity”.  As discussed above, the recited limitation does not provide patentable weight to the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-54, 56-59, 61-70, 72-73, 75-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 12-14, 20-23, 37-39 of U.S. Patent No. 10,226,073. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 45 is taught by patent claims 1, 2, and 9. Instant claim 46 is taught by patent claim 22. Instant claim 47 is taught by patent claim 6. Instant claim 48 is taught by patent claim 6. Instant claim 49 is taught by patent claim 20, 37. Instant claim 50 is taught by patent claim 39. Instant claim 51 is taught by patent claim 38. Instant claim 52 is taught by patent claim 38. Instant claim 53 is taught by patent claim 38. Instant claim 54 is taught by patent claim 38. Instant claim 56 is taught by patent claim 13. Instant claim 57 is taught by patent claim 14. Instant claim 58 is taught by patent claim 6. Instant claim 59 is taught by patent claim 6. Instant claim 61 is taught by patent claim 1, 2, 9, 14. Instant claim 62 is taught by patent claim 38. Instant claim 63 is taught by patent claim 1. Instant claim 64 is taught by patent claim 6. Instant claim 65 is taught by patent claim 20. Instant claim 66 is taught by patent claim 23. Instant claim 67 is taught by patent claim 21. Instant claim 68 is taught by patent claim 22. Instant claim 69 is taught by patent claim 21. Instant claim 70 is taught by patent claim 21. Instant claim 72 is taught by patent claim 12. Instant claim 73 is taught by patent claim 14. Instant claim 75 is taught by patent claim 6. Instant claim 76 is taught by patent claim 6. Instant claim 77 is taught by patent claim 23. Instant claim 78 is taught by patent claim 21. Instant claim 79 is taught by patent claim 6. 
Claims 45-47, 49-54, 57-59, 61-70, 73, 75, 77-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 16-18, 20 of U.S. Patent No. 10,645,976. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 45 is taught by patent claims 1 and 11. Instant claim 46 is taught by patent claim 1. Instant claim 47 is taught by patent claim 1. Instant claim 49 is taught by patent claim 17. Instant claim 50 is taught by patent claim 20. Instant claim 51 is taught by patent claim 20. Instant claim 52 is taught by patent claim 18. Instant claim 53 is taught by patent claim 18. Instant claim 54 is taught by patent claim 18. Instant claim 57 is taught by patent claim 1. Instant claim 58 is taught by patent claim 1. Instant claim 59 is taught by patent claim 1. Instant claim 61 is taught by patent claim 1 and 11. Instant claim 62 is taught by patent claim 1. Instant claim 63 is taught by patent claim 1. Instant claim 64 is taught by patent claim 1. Instant claim 65 is taught by patent claim 17. Instant claim 66 is taught by patent claim 20. Instant claim 67 is taught by patent claim 20. Instant claim 68 is taught by patent claim 18. Instant claim 69 is taught by patent claim 10. Instant claim 70 is taught by patent claim 10. Instant claim 73 is taught by patent claim 1. Instant claim 75 is taught by patent claim 1. Instant claim 77 is taught by patent claim 20. Instant claim 78 is taught by patent claim 10. Instant claim 79 is taught by patent claim 16. 
Claims 45-47, 49-54, 57, 59, 61-63, 65-70, 75, 77-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-10 of U.S. Patent No. 11,071,325. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 45 is taught by patent claim 1. Instant claim 46 is taught by patent claim 1. Instant claim 47 is taught by patent claim 8 and 10. Instant claim 49 is taught by patent claim 4. Instant claim 50 is taught by patent claim 5. Instant claim 51 is taught by patent claim 5. Instant claim 52 is taught by patent claim 7. Instant claim 53 is taught by patent claim 7. Instant claim 54 is taught by patent claim 7. Instant claim 59 is taught by patent claim 2. Instant claim 61 is taught by patent claim 1. Instant claim 62 is taught by patent claim 1. Instant claim 63 is taught by patent claim 1. Instant claim 65 is taught by patent claim 4. Instant claim 66 is taught by patent claim 5. Instant claim 67 is taught by patent claim 5. Instant claim 68 is taught by patent claim 7. Instant claim 69 is taught by patent claim 7. Instant claim 70 is taught by patent claim 7. Instant claim 75 is taught by patent claim 2. Instant claim 77 is taught by patent claim 5. Instant claim 78 is taught by patent claim 7. Instant claim 79 is taught by patent claim 9. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 61, 62, 64, 73, 74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PLOJOUX et al. (US 2014/0305449).
Plojoux teaches a smoking article comprising: a component housing (100) including a power source (40); a mouthpiece including a first end and a longitudinally opposed second end with a passageway extending longitudinally therebetween, wherein the first end is configured to engage with a user's mouth (para. 0025); a housing (20) having a first end and a longitudinally-opposed second end, the first end configured to engage the component housing and the second end configured to engage the mouthpiece (para. 0025), the housing including a first longitudinally-extending wall (10 in figure 2) defining an interior cavity configured to receive an annular aerosol generating element (2); and a heating element including a first portion (24, 26) extending about an outer surface of the first longitudinally-extending wall and a second portion (22) including an elongate member arranged to extend into the interior cavity along a longitudinal axis thereof.
Regarding claim 62, Plojoux teaches the first and second portions of the heating element are operably engaged with the power source and selectively operable therewith to provide heat (para. 0053).
Regarding claim 64, figure 2 shows an annular aerosol generating element (2) defining an outer surface and an inner surface and receivable within the interior cavity such that when received within the interior cavity, the outer surface of the annular aerosol generating element extends about and radially within the first longitudinally-extending wall and the inner surface of the annular aerosol generating element extends about the second portion of the heating element.  
Regarding claim 73, figure 2 shows the second portion of the heating element includes an elongate member (22) configured to operably engage and extend longitudinally through a channel formed within the annular aerosol generating element and a laterally- extending base member configured to operably engage the housing.
Regarding claim 74, Plojoux teaches that the aerosol generating element may “substantially cylindrical in shape” wherein the term “substantially cylindrical would include embodiments with a small amount of tapering. 

Claim(s) 75-82 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SEARS et al. (US 2015/0335070).
Sears teaches an aerosol generating element for a smoking article, comprising a longitudinally-extending annular formation of a tobacco-related material defining an outer surface and an inner surface (para. 0052). 
Regarding claim 76, Sears teaches the aerosol generating element comprises a shape is a hollow cylinder (para. 0052).  
Regarding claim 77, Sears teaches the aerosol generating element may comprise slotted rods (para. 0052) which reads on an identifying component comprising a physical member disposed thereon.  
Regarding claim 78, Sears teaches the aerosol generating element may comprise metal pellets or beads which read on an identifying component comprising a first electronic element disposed thereon.  
Regarding claim 79, Sears teaches the annular formation of the tobacco-related material comprises an extrudate defining a longitudinal channel (para. 0052).  
Regarding claim 80, Sears teaches the annular formation of the tobacco-related material comprises a plurality of microcapsules, each containing the tobacco- related material, and a binder to form a shape configured to be receivable within the cavity of the smoking article (para. 0008, 0052).  
Regarding claim 81, Sears teaches the annular formation of the tobacco-related material comprises a reconstituted tobacco material formed into a sheet-like material and subsequently wound about a longitudinal channel (para. 0052).  
Regarding claim 82, sears teaches that the aerosol generating element may contain a combination of features such as a plurality of portions, where at least one portion comprises an extrudate of a tobacco or tobacco-related material (para. 0008) and at least one second portion comprises a plurality of microcapsules containing a tobacco related material dispersed within a binder (para. 0008).

Allowable Subject Matter
Claims 55, 60, 71  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 55 and 71, the prior art does not teach or suggest a smoking article having a housing having a first end and a longitudinally-opposed second end; and a heating element including a first portion extending about an outer surface of the first longitudinally-extending wall and a second portion disposed at least partially within the hollow central channel, wherein the aerosol generating element has an identifying component comprising a first electronic element disposed on an authentic hollow aerosol generating element and configured to communicate with a second electronic element disposed on or within the smoking article, wherein the first electronic element is a radio frequency identification element and the control unit is configured to electronically communicate with the radio frequency identification element.
Regarding claim 60, the prior art does not teach or suggest a smoking article having a housing having a first end and a longitudinally-opposed second end, the housing including a first longitudinally-extending wall defining an interior cavity and a second longitudinally-extending wall disposed within and spaced apart from the first longitudinally-extending wall and defining therein a longitudinally-extending hollow central channel, the interior cavity configured to fully receive an aerosol generating element; and a heating element including a first portion extending about an outer surface of the first longitudinally-extending wall and a second portion disposed at least partially within the hollow central channel, wherein at least one of the outer surface or the inner surface of the annular aerosol generating element tapers along a length thereof, the tapered surface configured to engage a similar taper of the first longitudinally-extending wall and/or a similar taper of the second longitudinally-extending wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741